Citation Nr: 0011243	
Decision Date: 04/28/00    Archive Date: 05/04/00

DOCKET NO.  93-18 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been presented 
sufficient to reopen a claim for entitlement to service 
connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Kenneth B. Mason, Esq.


WITNESSES AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael F. Bradican, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1976 to 
November 1978.

This matter came before the Board of Veterans' Appeals 
(hereinafter the Board) on appeal from a January 1992 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO), in St. Petersburg, Florida.

In June 1997 the Board issued a decision which found that the 
veteran had not submitted new and material evidence 
sufficient to reopen his claim for entitlement to service 
connection for a mental condition.  The veteran appealed to 
the United States Court of Appeals for Veterans Claims 
(Court).  The Court vacated and remanded the Board's decision 
in October 1998.  Specifically the Court held that the claim 
should be remanded and decided based on the pronouncements 
made in Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).

The case was remanded in an April 1999 Board decision for 
reconsideration under Hodge.  The April 1999 remand also 
noted that the veteran's attorney had requested that a VA 
medical examination be conducted and that Social Security 
records be examined.  In December 1999 the case was again 
remanded, as it was noted that the veteran's attorney had 
requested a travel board hearing on behalf of the veteran.  
The veteran has since canceled such request.  

A travel board hearing had previously been held in February 
1997, in Montgomery, Alabama.  In February 2000 the veteran 
was notified that the Board member who conducted that hearing 
was no longer employed by the Board.  He was notified of his 
right to another Board hearing.  He indicated that he did not 
desire another hearing.  All requested development has been 
completed and the claim is once more properly before the 
Board.  



FINDINGS OF FACT

1.  The evidence submitted subsequent to the June 1988 final 
Board decision bears directly and substantially upon the 
specific matter under consideration, and in connection with 
the evidence previously assembled is of such significance 
that it must be considered in order to fairly decide the 
merits of the veteran's claim of entitlement to service 
connection for a mental disorder.

2.  The veteran is currently diagnosed with bipolar disorder.

3.  The veteran made several complaints regarding insomnia in 
service.  On separation examination he complained of 
depression and nervousness and was described by the examiner 
as a "worry-nervous person".

4.  The report of a December 1996 psychological evaluation 
shows an opinion that the veteran has suffered from 
psychiatric difficulties which have affected his ability to 
function at least as far back as his military service.


CONCLUSIONS OF LAW

1.  The June 1988 Board decision which denied entitlement to 
service connection for a mental disorder is final. 38 
U.S.C.A. 7104 (West 1991); 38 C.F.R. 3.104 (1999).

2.  The evidence received subsequent to the June 1988 Board 
decision is new and material and serves to reopen the 
veteran's claim of entitlement to service connection for a 
mental disorder.  38 U.S.C.A. 5108, 7105 (West 1991); 38 
C.F.R. 3.156 (1999).

3.  The claim of entitlement to service connection for a 
mental disorder is well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd, 
78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Prior decisions of the Board and the RO are final and may be 
reopened only upon receipt of additional evidence which, 
under applicable statutory and regulatory provisions, is both 
new and material so as to warrant revision of the previous 
decision.  38 U.S.C.A. §§ 5108, 7104, 7105 (West 1991 & Supp. 
1999).  "New" evidence means more than evidence that has not 
previously been included in the claims folder, and must be 
more than merely redundant and cumulative, in that it 
presents new information.  Colvin v. Derwinski, 1 Vet. App. 
171 (1990).  When determining whether the veteran has 
submitted new and material evidence to reopen the claim, 
consideration must be given to all of the evidence submitted 
since the last final denial of the claim.  Evans v. Brown, 9 
Vet. App. 273 (1996); Glynn v. Brown, 6 Vet. App. 523 (1994).

New and material evidence means evidence not previously 
submitted to VA decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative or redundant, and which by itself 
or in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1999).

The United States Court of Appeals for Veterans Claims has 
held that pursuant to the holding of the United States Court 
of Appeals for the Federal Circuit in Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998), a three-step analysis of appeals of 
whether new and material evidence has been submitted to 
reopen a claim is necessary.  The Secretary must first 
determine whether the veteran has presented new and material 
evidence under 38 C.F.R. § 3.156(a) (1999) in order to have a 
finally denied claim reopened under 38 U.S.C. § 5108 (West 
1991).  Second, if new and material evidence has been 
presented, immediately upon reopening the claim the Secretary 
must determine whether, based upon all the evidence of record 
in support of the claim, presuming its credibility pursuant 
to Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995), the 
claim as reopened (and as distinguished from the original 
claim) is well grounded pursuant to 38 U.S.C. § 5107(a) (West 
1991).  Third, if the claim is well grounded, the Secretary 
may then proceed to evaluate the merits of the claim but only 
after ensuring that his duty to assist under 38 U.S.C. § 
5107(a) has been fulfilled.  Winters v. West, 12 Vet. App. 
203, 206 (1999); see also Elkins v. West, 12 Vet. App. 209 
(1999).

In 1988, the Board issued a decision that denied service 
connection for a psychiatric disorder.  This decision was 
issued after the Board concluded that the veteran did not 
exhibit manifestations of a psychiatric condition while in or 
have manifestations to a compensable degree within the 
presumptive period.  Additionally, the Board ruled that 
evidence had not been presented that etiologically linked the 
veteran's current mental condition with his military service 
or any incidents therein.  The veteran was informed of the 
decision and that decision became final.  

In December 1991, the veteran attempted to reopen his claim.  
To support his contentions that the claim should be reopened, 
he submitted personal statements, private medical records, 
buddy statements, and Social Security Administration records.  
Upon reviewing the newly presented records, the RO concluded 
that evidence sufficient to reopen the veteran's claim had 
not been presented.  The veteran was subsequently notified of 
that decision and he appealed to the Board for review.

The Board notes the report of a private psychological 
evaluation, conducted in December 1996.  The veteran gave a 
history of psychiatric treatment during his military service, 
and post service treatment beginning in 1980.  The examiner 
reported that he had reviewed available medical records, and 
noted that a military counselor acknowledged some significant 
psychiatric problems.  The examiner stated, in conclusion, 
that there was every reason to believe, based on the 
presentation of symptoms, the psychological testing, and the 
available written documentation that the veteran had suffered 
from psychiatric difficulties which have affected his ability 
to function at least back to the time when he was in the 
military.  

The Board notes that the report of the veteran's separation 
examination shows subjective complaints of frequent trouble 
sleeping, depression or excessive worry,  and nervous 
trouble.  The examiner stated that he was a "worry-nervous 
person", worried about his family.  

VA records show treatment for a mental disorder beginning 15 
months after his discharge from active service.  He first 
claimed service connection for a mental disorder in April 
1980.

The Board concludes that the evidence presented has shown an 
etiological link between the veteran's current condition and 
his active military service.  Therefore, the report of the 
private psychological evaluation of December 1996 is new and 
material evidence and serves to reopen the claim for service 
connection for a mental disorder.

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied, 524 U.S. 940 (1998), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that, 
under 38 U.S.C. § 5107(a), the Department of Veterans Affairs 
(VA) has a duty to assist only those claimants who have 
established well grounded (i.e., plausible) claims.  More 
recently, the United States Court of Appeals for Veterans 
Claims (Court or CAVC) issued a decision holding that VA 
cannot assist a claimant in developing a claim which is not 
well grounded.  Morton v. West, 12 Vet. App. 477 (July 14, 
1999), req. for en banc consideration by a judge denied, No. 
96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well-grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing postservice continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the postservice 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  

Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  Savage, 10 Vet. App. at 496.  
Moreover, a condition "noted during service" does not 
require any type of special or written documentation, such as 
being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence of noting is required to demonstrate a 
relationship between the present disability and the 
demonstrated continuity of symptomatology unless such a 
relationship is one as to which a lay person's observation is 
competent.  Id. at 497.  

In the case of a disease only, service connection also may be 
established under section 3.303(b) by (1) evidence of the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statute or regulation, during the applicable presumption 
period; and (2) present disability from it.  Savage, 10 Vet. 
App. at 495.  Either evidence contemporaneous with service or 
the presumption period or evidence that is post service or 
post presumption period may suffice.  Id.  

As noted above, the report of the veteran's separation 
examination shows subjective complaints of frequent trouble 
sleeping, depression or excessive worry,  and nervous 
trouble.  The examiner stated that he was a "worry-nervous 
person" worried about his family.  VA records show treatment 
for a mental disorder beginning 15 months after his discharge 
from active service.  The veteran first claimed service 
connection for a mental disorder in April 1980.  VA 
outpatient treatment records, dated in 1995, show diagnoses 
of schizophrenia, schizoaffective disorder and bipolar 
disorder.  The report of a private psychological evaluation, 
conducted in December 1996, shows the veteran giving a 
history of psychiatric treatment during his military service, 
and post service treatment beginning in 1980.  The examiner 
reported that he had reviewed available medical records, and 
noted that a military counselor acknowledged some significant 
psychiatric problems.  The examiner stated, in conclusion, 
that there was every reason to believe, based on the 
presentation of symptoms, the psychological testing, and the 
available written documentation that the veteran had suffered 
from psychiatric difficulties which have affected his ability 
to function at least back to the time when he was in the 
military.  

The Board concludes that the evidence of record shows a 
professional medical opinion which etiologically links the 
veteran's present mental disorder to his active military 
service.  The veteran's service medical records show 
complaints which might reasonably be believed to show a 
possible psychiatric disorder.  The Board concludes that the 
veteran's claim is well grounded.


ORDER

The claim of entitlement to service connection for a mental 
disorder is well grounded.  To this extent only, the appeal 
is granted.



REMAND

Because the claim of entitlement to service connection for a 
mental disorder is well grounded, VA has a duty to assist the 
appellant in developing facts pertinent to the claim.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.159 (1999); 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).

The Board notes that the veteran's representative has 
requested a VA examination with regard to this claim.  The 
RO's denial of that request indicated that it would not be 
probative as no evidence showed inservice incurrence of a 
psychiatric disorder, and no treatment during the presumptive 
period.  The Board agrees that the evidence does not support 
service connection based on treatment during the presumptive 
period, however, the new and material evidence does show an 
opinion which links the present disorder to the veteran's 
active service.  

The Board concludes that the veteran should be afforded a VA 
examination, and that the examiner should review the entire 
record and present an opinion regarding any possible link 
between the veteran's active service and his present 
condition.  The Board also notes that the veteran has claimed 
several times that he underwent alcohol and drug 
rehabilitation counseling during his active service.  Given 
the short period of time he was on active duty this was 
likely an entry level program for first offenders.  The Board 
finds that a further attempt should be made to secure such 
records, as they may be probative regarding the veteran's 
claims of psychiatric symptomatology at that time.

The veteran has also testified to having been involved in a 
serious incident with a local police officer shortly after 
service.  A buddy statement has likewise been entered to this 
effect.  If the veteran's description of this incident is 
accurate, it is likely that documentation of the event is 
still available.  He should be given the opportunity to 
present official documentation of the incident.

Therefore, this matter is REMANDED to the RO for the 
following:

1.  The RO should contact the veteran and 
ask him to provide specific information 
regarding locations and dates of 
treatment for his claimed alcohol and 
drug treatment during active service.  An 
attempt should then be made to secure 
records of these claimed treatments.

2.  The veteran should be given the 
opportunity to present official 
documentation regarding the incident 
where he claims to have assaulted a 
police officer shortly after separation.

3.  The veteran should be scheduled for a 
VA psychiatric disorders examination.  
The examiner should be asked to review 
the complete medical and evidentiary 
record prior to the examination.  He 
should be asked to provide an opinion 
regarding the likelihood that the 
veteran's current psychiatric disorder 
first manifested itself during his active 
military service.

4.  The examiner should be informed that 
his opinion will be most helpful to the 
Board if phrased in one of the following 
manners:  The veteran's claimed mental 
disorder is (1) definitely related to his 
inservice complaints (2) more likely than 
not related to his inservice complaints 
(3) as likely as not related to his 
inservice complaints (4) more likely than 
not unrelated to his inservice complaints 
(5) definitely unrelated to his inservice 
complaints.


Upon completion of the above described items the RO should 
review the veteran's claim for service connection.  If the 
result remains adverse the RO should provide the veteran and 
his representative a supplemental statement of the case and 
adequate time to respond.  The claim should then be returned 
to the Board for further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals





 



